
	
		II
		110th CONGRESS
		1st Session
		S. 1715
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2007
			Ms. Snowe (for herself,
			 Mr. Kerry, Mr.
			 Smith, Mr. Biden,
			 Ms. Collins, and
			 Mr. Reed) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to eliminate discriminatory copayment rates for outpatient psychiatric
		  services under the Medicare program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Mental Health Copayment
			 Equity Act of 2007.
		2.Elimination of
			 discriminatory copayment rates for medicare outpatient psychiatric
			 servicesSection 1833(c) of
			 the Social Security Act (42 U.S.C.
			 1395l(c)) is amended to read as follows:
			
				(c)(1)Notwithstanding any other provision of this
				part, with respect to expenses incurred in a calendar year in connection with
				the treatment of mental, psychoneurotic, and personality disorders of an
				individual who is not an inpatient of a hospital at the time such expenses are
				incurred, there shall be considered as incurred expenses for purposes of
				subsections (a) and (b)—
						(A)for expenses incurred in any calendar year
				that begins before the date of enactment of the
				Medicare Mental Health Copayment Equity Act
				of 2007 (including the calendar year in which such Act is
				enacted), only 621/2 percent of such expenses;
						(B)for expenses incurred in the first calendar
				year that begins after the date of enactment of such Act, only
				683/4 percent of such expenses;
						(C)for expenses incurred in the second
				calendar year that begins after the date of enactment of such Act, only 75
				percent of such expenses;
						(D)for expenses incurred in the third calendar
				year that begins after the date of enactment of such Act, only
				811/4 percent of such expenses;
						(E)for expenses incurred in the fourth
				calendar year that begins after the date of enactment of such Act, only
				871/2 percent of such expenses;
						(F)for expenses incurred in the fifth calendar
				year that begins after the date of enactment of such Act, only
				933/4 percent of such expenses; and
						(G)for expenses incurred in the sixth calendar
				year that begins after the date of enactment of such Act, or any subsequent
				calendar year, 100 percent of such expenses.
						(2)For purposes of subparagraphs (A) through
				(F) of paragraph (1), the term treatment does not include brief
				office visits (as defined by the Secretary) for the sole purpose of monitoring
				or changing drug prescriptions used in the treatment of such disorders or
				partial hospitalization services that are not directly provided by a
				physician.
					.
		
